                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


MARCUS LOCKHART                                                                       PLAINTIFF


v.                               No: 3:19-cv-00019 BSM-PSH


K. BOWERS                                                                           DEFENDANT


                                              ORDER

       Plaintiff Marcus Lockhart filed a complaint pursuant to 42 U.S.C. § 1983 on January 28,

2019 (Doc. No. 1). He did not file the required filing and administrative fees or file an application

to proceed in forma pauperis. Lockhart is incarcerated at the Craighead County Detention Center.

He is a “three-striker” under the three-strikes provision of the Prison Litigation Reform Act

(“PLRA”). The following cases filed by Lockhart were dismissed for failure to state a claim:

Lockhart v. Craighead County Detention Center, et al., No. 3:17-cv-00103-JM; Lockhart v.

Jonesboro Police Department, et al., 3:17-cv-00033-DPM; Lockhart v. Harvey, et al., No. 3:10-

cv-00023-SWW. The PLRA’s three-strikes provision states that a prisoner cannot proceed in

forma pauperis in a civil action if:

       the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g) (emphasis added). The U.S. Court of Appeals for the Eighth Circuit has

explicitly upheld the constitutionality of the three-strikes provision. See Higgins v. Carpenter, 258

F.3d 797 (8th Cir. 2001). As a three-striker, Lockhart must show that he was in imminent danger
of serious physical injury at the time he filed the complaint to proceed in forma pauperis. 28

U.S.C. § 1915(g); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). The Eighth Circuit has

clarified that the imminent danger exception applies only when there is a genuine risk of an

“ongoing serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003).

       To proceed with this lawsuit, Lockhart must pay the $400.00 filing and administrative fees

or return a completed IFP application, including an accompanying calculation sheet and certificate

signed by an authorized official, within 30 days of the date of this order. The Clerk of Court is

directed to enclose an IFP application along with a copy of this order. Additionally, in the event

Lockhart files an IFP application, the Court will need more information to determine if Lockhart’s

claims meet the imminent-danger exception to the PLRA’s three-strikes rule. Lockhart alleges

there are unsanitary conditions in the Craighead County Detention Center. Doc. No. 1 at 4.

Lockhart must amend his complaint within thirty days from the date of this Order to describe why

he believes he is currently in danger of imminent serious physical injury. In the event Lockhart

fails to comply with this Order within thirty days, this case may be dismissed.

       IT IS SO ORDERED this 30th day of January, 2019.



                                                     UNITED STATES MAGISTRATE JUDGE 




                                                2
 
